 

‘nena THE LAW FIRM OF

AD A KALISH

 

r i iC
182A 26 Street, Suite 2R, Brooklyn, N.Y., 11232
Adam Kalish Esq. *Hon. Frank Seddio, of Counsel
Office: (718) 857 -— 3664 Former Judge, Surrogate’s Court,
Email: Adam. Kalishwkalishpe.com Kings County

 

 

Seplember 24, 2020
VIA ECF

Mavistrate Judge Steven I. Locke
100 Federal Plaza
Central Islip, New York 11722

Re: JDP Mortgaze LLC v. Gasman
19-cv-05968

Dear Judge Locke:

This letter ig written pursuant to your individual rules and local civil rules 37.1 and 37.3 as the
reply to opposition pursuant to Federal Rules of Civil Procedure R. 66 for the appointment of a
receiver.

Defendant's defense to this matter and to the motion at hand scems to be that since the
defendant purchased the property for Three Hundred Seventy-l'ive Thousand Dollars
($375,000.00) and moved into the property during the litigation, that is a defense to tortious
interference with a contract and thus making the receiver unnecded. However, these actions, go
to the very heart of this matter, namely the defendant's fraudulent conduct in purchasing the
subject premises without satis!ying the mortgage; knowing full well that the property was in
active foreclosure litigation.
Magistrate Judge Steven L. Locke
United States District Cowt
Eastern District of New York

Re: JOP Mortease LLC v. Gosman
| O-cy-059068

Applying the fatters Sct forth in Aviation Supply Corp. v R.S.B.1. Aerospace Inc.. 999.
F.2d 314, 316 (8 Cir. 1993) to the current matter: JDP Mortgage LLC’s motion lor a receiver
meets all six poinis.

Defendants Fraudulent Conduct

As alleged in the Complaint and reaffirmed in the motion, the Defendant purchased a
One Million, Four Hundred Fifty Thousand ($1,450,000,.00) home for Three Hundred Seventy-
live Thousand ($375,000.00). Defendant purchased the home without satisfying the mortgage. :
_ knowing full well that the property was in active foreclosure litigation. ‘lhe defendant purposely
failed to notify the lender of her purchase. When the Plaintiff discovered the transfer of the
property and brought about this lawsuit, the Defendant at that point in time moved into the home
thereby further preventing the Lender from recovering lost income from the property.

JDP Mortgage maintains a valid claim

The defendant’s actions of moving into the property alter the filing of this lawsuit only
further bolsters the validity of the Plaintiffs claims, Namely, that these actions taken by the
defendant were done io interfere with the Lender’s rights under the mortgage. Defendant has
taking possession of the subject premises without satisfying the mortgage and is actively
preventing the lender from renting the premises during the current foreclosure litigation.

Defendant interference diminishes the value of the property

The defendant’s actions diminish the value of the property in two tangible terms. ‘The
first and most obvious is that the lender is unable to generate income for the property to offset its
losses due to the current impossibility of renting the premises with the defendant residing in the
properly. Secondly, the defendant’s actions diminish the selling value of the property. Upon the
foreclosure of the borrower, any potential purchaser is going to offset their legal and times costs
of removing this defendant from the property in their purchase price. A property that contains a
licensee will not have the same selling valuc as a vacant property.

JDP Mortgage has no other legal remedies and or less drastic equitable remedies

The defendant is not a party to the Note and Mortgage and thercfore JDP Mortgage
cannot enforce its rights with regards to the mortgage against the Defendant in the State Court
proceeding. Without the Court appointing a receiver, the Defendant will continue to enjoy the
use and occupaney of the premises to the detriment of the Plaintiff during the len eth of the
litigation in this proceeding and likely beyond.

A Receiver will be beneficial to the property

A receiver appointed to oversee the property will be beneficial to the property. A
receiver will protect the property, will lease the properly to generate income and olfset the
mortgage losses. Should the defendant decide to properly payoff the mortgage in full, the
property will be preserved for the defendant. Lf the defendant fails to pay the mortgage in full,
the property will be preserved for DP Mortgage and can be sold for full asking price without a
licensee occupying the property.
Magistrate Jindge Steven [. Locke
United States District Court
Easter District of New York

Re: JOP Mortgage LLC y. Gosman
19-cv-U5968

 

Seeing that the Plaintiff meets all six points laid out in Aviations Supply Corp., defendant
now attempts to attack the motion by claiming that what JDP Mortgage LLC paid the
predecessor-in-interest for the note and mortgage should be a factor in deciding the current
motion. This argument is a red herring since the 2™ Circuit has been clear on the issue: “An
assienment is a separate agreement between the assignor and assignee which merely transfers the
assignor's contract rights, leaving them in full force and effect as to the party charged. Molina v.
Barany, 56.N.Y.5.2d 124, 132 (1945) (construing former N.Y.Pers.Prop,Law § 33-c, the
predecessor of Gen.Oblig.Law § 15-301(1)); 6A C.LS, Assignments §§ 4 and 5, at 593-94.
Insofar as an assignment touches on the obligations of the other party to the underlying contract,
ihe assignee simply moves into the shoes of the assignor. 3 Williston on Contracts, 3d ed. § 432,
at 182. See Citibank, NA v. Tele/Resources, Inc., 724 F. 2d 266 Court of Appeals, 2" Circuit
1983,

 

Whether JDP Mortgage paid one dollar or one million dollars, JDP Mortgage LLC steps
into the shoes ol its predecessor in interest and is granted the rights to enforce the note for the
full amount of the note, not for the amount paid lor by JDP Mortgage LLC.

Defendant then argues that even though the borrower is currently insolvent against the
deficiency judgment, Plaintiff waives its claims to argue thal borrower is insolvent because it
decided to forego a deficiency judgment. The problem with this argument is twofold: first and
foremost, the Defendant has argued thal the Court should look to the factors laid out in Aviations
Supply Corp.. in deciding whether a receiver should be appointed. ‘The insolvency of a borrower
is not a factor in the six-point analysis done by the 0 Cir. As discussed above, Plaintiff meets
all the criteria for a receiver based on the 8" Cir. analysis. Secondly, Defendant fails to provide
any legal reasoning for his claim that the Plaintiff decision to forgo a deficiency judgment based
on the clear evidence that the borrower is insolvent would bar a receiver from being appointed.
As explained in /x re Kaplan Breslaw A sh, LLC. 264 B.R. 309, 322 (Bankr. 8.D.N-Y,

2001). Insolvency is defined as “when the present fair salable value of [an individual's] assets is
less than the amount that will be required to pay his probable liability on his existing debts as
they become absolute and matured.” N.Y, Debt. & Cred. Law § 271. The Court does not look to
the future possibility that the borrower will suddenly become solvent to pay this judgment.

The final defense that the Defendant argues is based on the morigage itself. Specifically,
that the default clause under the mortgage does not clearly state that the lender has a right to put
a tenant in the property for the collection of rent. While both parties agree that the specific
provision providing for the assignment of rents and leases is not found in this particular
morigage, the ambiguous language written into the mortgage allows for the Court to use the
customs, practices, usages and terminology as generally understood m the particular trade or
business to add context to the morigage. As the 2"! Circuit has stated in Law Debenture Trust
Co. of NY_v. Maverick ‘lube Corp., 595 F. 3d 458 Court of Appeals 2™ Cir, 2010:

An ambiguity exists where the terms of the contract "could suggest mare than one meaning when
viewed objectively by a reasonably intelligent person who has examined the context of the entire integrated
aureement and who is cognizant of the customs, practices, usages and terminology as generally understood
in the particular trade or business.” /nfernational Multifoods, 309 F.3d at 83 (internal quotation marks
Maistrale Judge Steven L, Locke
Lmnited States District Court
Fastem District of New York

Re: JDP Mortwave LC y. Gosman
19-cyv-05968

amitted). Evidence as to such custom and usage is to be considered by the court where necessary bo -
understand the context in which the parlies have used terms that are specialized. See. 2.g., Fox Film Corp.
y. Springer, 273 NY. 434, 8 N.E.2d 23 (1937). When the parties have used contract terms which are "in
common use in a business or art" and have “a definite meaning understood by those who use them,” but
which "corvey no meaning to [t]hose who are not initiated into the mysteries of the craft,” the parties, in
order to have the court construe their contracts, "must furnish [the court] with the dictionaries they have
used." fd, at 436, 8 N.E.2d al 24. In such circumstances, the court "must be informed of the meaning of the
language as generally understood in that business, in the light of the customs and practices of the
business.” fai at 497, 8 S.E2d at 24,

 

‘Thus, when the Mortgage states that “lender may do and pay for whatever is rcasonable
or appropriate to protect lender’s interest in the property and lender's rights under the secunty
agreement.” Or “Lender can also enter the Properly to make repairs, change locks, replace or
board up doors and windows, drain water [rom pipes, climinate building or other code violations
or dangerous condition, have utilities turned on or off, and take any other action to secure the
property” these terms or covenants are generally understood in the banking industry to allow a
lender to protect the property by any means necessary including leasing the property,

As sct forth above, the JDP Mortgage LLC has satisfied the standard as put forth under
Aviation Supply Corp. and or Graybill v. Heylman. As such, it is respectfully requested that the

motion be granted in its entirety.

Respectfully submitted,

 
